Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Amendments
           In the reply filed 2/16/2022, Applicant has amended Claims 56, and cancelled claims 62, and 73-85.  
Claims 59-60, 66-67, 69, and 71-72 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 56-58, 61, 63-65, 68, and 70 are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2022 was filed after the mailing date of the non-final Office action on 9/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Withdrawn 35 USC § 103 
The prior rejection of Claims 56, 61, 63-65, 68 and 70 under 35 U.S.C. 103(a) as being unpatentable over Byrne et al, (US2010/0221225, filed 2/25/2008, published 9/02/2010), in view of Foust et al., (WO2010/071832, filed 12/18/2009, published 6/24/2010), Matalon et al., (Mol Ther, 2003, 7:580-587, see IDS filed 2/22/2021) is withdrawn in light of Applicant’s amendment of Claim 56 to limit the capsid to SEQ ID NO:8, which is a limitation neither Byrne, Foust, or Matalon teach.

The prior rejection of Claims 57-58 under 35 U.S.C. 103(a) as being unpatentable over Byrne et al, (US2010/0221225, filed 2/25/2008, published 9/02/2010), in view of Foust et al., (WO2010/071832, filed 12/18/2009, published 6/24/2010), and Matalon et al., (Mol Ther, 2003, 7:580-587, see IDS filed 2/22/2021), as applied to claim 56, in further view of Naldini et al., (US2010/0041737, filed 5/26/2006, published 2/18/2010, see IDS filed 6/29/2021). is withdrawn in light of Applicant’s amendment of Claim 56


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 56, 61, 63-65, 68 and 70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Byrne et al, (US2010/0221225, filed 2/25/2008, published 9/02/2010), in view of Foust et al., (WO2010/071832, filed 12/18/2009, published 6/24/2010), Matalon et al., (Mol Ther, 2003, 7:580-587, see IDS filed 2/22/2021) and Gao et al., (J. Virol, 2004, 78:6381-6388, see IDS filed 2/22/2021).

Byrne et al, (US2010/0221225, filed 2/25/2008, published 9/02/2010) teaches methods of AAV gene therapy for a variety of genetic disorders of the nervous system including Canavan disease [0003, 0050-0051].
In regard to the route of administration as per the preamble of claim 56, as well as claim 61, Byrne teaches an intravenous route [0036, 0040, 0077, 0109-0110], which Byrne teaches results in rAAV serotypes that are more readily able to cross the vasculature and efficiently transduce a particular tissue (e.g., central nervous system tissue) [0036], and is preferred as a relatively noninvasive delivery route [0110].
However, in regard to the preamble of claim 56, Byrne does not reduce to practice a method of intravenously administering an rAAV for gene therapy of cells of the CNS.
In regard to the preamble of claim 56, Foust et al., teaches a method for treating CNS diseases comprising intravenously administering a rAAV9 vector [0019-0020, 0048]. Specifically in regard to claims 64 and 65, Foust teaches that intravenously administered rAAV9 transduces glia cells such as oligodendrocytes [0018, 0040, 0047, 0054, 0078].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of treating Canavan disease with systemic AAV gene therapy as taught by Byrne et al and administer the AAV vector so as to transduce oligodendryctes of the CNS as taught by Foust with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Matalon et al., (2003) because oligodendrocytes are the cells responsible for producing the enzyme aspartoacylase (ASPA), which is the gene defective in Canavan disease (p. 580, Introduction of Matalon).
In regard to the rAAV vector amount as per the preamble of claim 56, and the dose of claim 68, Bryne generally teaches an intravenous amount between 1012 to 1016 gc for a 70 kg human subject [0084], which is encompassed by the claimed amount of the rAAV is between about 109 to 1016 genome copies per subject. In regard to the dose, the amount of between 1012 to 1016 gc for a 70 kg human corresponds to a dose between about 1.42 x 1010 to 1.42 x 1014 gc per kg, which overlaps the claimed dose of between about 1010 to 1014 gc per kg.  Furthermore, Foust generally teaches an intravenous dose between 1011 to 1016 gc per kg is able to achieve widespread CNS expression of a therapeutic transgene [0039, 0073]. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of intravenous AAV9 gene therapy to treat a CNS disease as taught by Byrne et al. and choose an amount between 1012 to 1016 gc per subject and a dose of between about 1010 to 1014 gc per kg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
However, in regard to the rAAV vector as per claim 56(a), although Byrne teaches the nucleic acid encoding the gene are incorporated into the rAAV viron [0068-0069], they are silent with respect to the ASPA gene to treat Canavan disease.
Nevertheless, as stated supra, as per claim 56(a), Matalon teaches the enzyme ASPA is the gene defective in Canavan disease, and teaches a method of gene therapy comprising administering an AAV vector comprising a chicken beta-actin based promoter operably linked to the ASPA gene (p. 584, Materials & Methods, 1st para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of treating Canavan disease with systemic AAV gene therapy as taught by Byrne et al and administer the AAV vector comprising a CBA based promoter operably linked to the ASPA gene as taught by Matalon with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Matalon et al., (2003) because rAAV mediated expression of the APSA enzyme was able to hydrolyze NAA to aspartate and acetate in the CNS, which improves the pathology of Canavan disease (Abstract, p. 582, last para. of Matalon). 
Finally, in regard to the AAV9 capsid as per claim 56(b), although Byrne teaches the AAV vector comprises: (b) an AAV9 capsid protein [0070-0071, 0091, 0100, 0105], Byrne is silent with respect to the AAV9 capsid comprising the sequence of SEQ ID NO:8
In regard to claim 56(b), as stated supra, Foust et al., teaches a method for treating CNS diseases comprising intravenously administering a rAAV9 vector. In regard to the capsid protein of the AAV9 vector, Foust cites the prior art of Gao et al. (2004) [0098]. Gao et al., teaches an rAAV9 comprising a capsid protein having the amino acid sequence of SEQ ID NO:8 (see SCORE, rup.file, Result #1)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of treating Canavan disease with systemic AAV9 gene therapy as taught by Byrne et al and administer the AAV vector comprising the AAV9 capsid of SEQ ID NO:8 as taught by Foust and Gao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Foust because the cited AAV9 capsid protein exhibits a unique capacity to efficiently target cells within the CNS in a widespread manner following intravenous injection ([0053-0065, 0113], see also Figs. 2-14 of Foust), which Matalon et al., (2003) teaches would be advantageous so as extend ASPA expression throughout the brain (p. 582, last para. of Matalon).
In regard to claim 63, although Bryne is silent to a self-complementary AAV vector, Foust teaches the rAAV9 is self-complementary [0017, 0055, 0072, 0087, 0109].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of intravenous AAV9 gene therapy to treat a CNS disease as taught by Byrne et al. and substitute the scAAV9 vector as taught by Foust with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Foust because scAAVs do not require the rate-limiting step of second-strand synthesis [0087].
In regard to claim 70, as stated supra, Matalon teaches an AAV vector with a CBA based promoter, and Byrne teaches the AAV gene therapy vector comprises a constitutive promoter such as the CBA promoter [0056], which Foust teaches allows widespread expression of a transgene in the CNS after intravenous administration [0080, 0082] 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/16/2022 are acknowledged.
First, Applicant argues that the pending rejection over Byrne et al. is silent to an an rAAV comprising a capsid protein having the amino acid sequence of SEQ ID NO:8.
Second, the cited references fail to teach the claimed amount or dosage of rAAV. Applicant argues that although the primary reference of Byrne teaches intravenous administration of 1012 to 1015 particles, the working Example 1 of Byrne teaches an amount of 4x105 or 4x108 of rAAV2/9 comprising the glucosidase transgene delivered intravenously. Furthermore, Applicant argues that Byrne is directed to different diseases than Canavan, different transgenes than ASPA, and different administration methods than intrathecally, intraventricularly, or intravascularly. Thus, one of ordinary skill in the art would not be motivation to practice the claimed invention based on the guidance of Byrne.
Applicant argues the secondary reference Foust teaches optimal dosages of rAAV may range from 1x1011 to 3x1016 per kg body weight, which are higher than the claimed range. Applicant argues that the secondary reference of Matalon does not rectify this deficiency. Thus, Applicant argues that a skilled person in the art would not have been motivated to combine the cited references.
Applicant's arguments have been fully considered but they are found partially persuasive in so far that the obviousness type rejection over Bryne, Foust, and Matalon has been withdrawn. However, Bryne et al. have been reapplied in view of Gao et al. (2004) who teaches it would have been obvious to use the AAV vector comprising a capsid of SEQ ID NO:8. 
In regard to Applicant’s arguments directed to the amount/dosage of rAAV, although Byrne does not provide a preferred embodiment of a method for treating Canavan disease by intravenously administering about 109 to 1016 genome copies of rAAV-ASPA per subject, Byrne does in general teach AAV gene therapy for a variety of genetic disorders of the nervous system including Canavan disease, Byrne teaches an intravenous routes of administration as relatively non-invasive approach for treating nervous system diseases, Byrne generally teaches an intravenous dose between 1012 to 1016 gc for a 70 kg human [0084], which corresponds to between about 1.42 x 1010 to 1.42 x 1014 gc per kg. Thus, Byrne makes obvious an intravenous amount of rAAV between 1012 to 1016 gc for a human subject. Furthermore, contrary to Applicant’s assertion, the intravenous dose taught by Foust between 1011 to 1016 gc per kg for CNS transduction does in fact overlap with claimed ranges of about 109 to 1016 gc per subject. For example, when the subject is a mouse, Foust teaches the amount used is 5x1011 gc [0073]. Furthermore, even if the subject is a 70 kg human, the amount of rAAV according to Foust would be between about 7x1012 to 7x1017 gc per subject, which again overlaps with claim range between 109 to 1016 gc for a subject. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of intravenous AAV9 gene therapy to treat a CNS disease as taught by Byrne et al. and choose an amount between 1012 to 1016 gc per subject with a reasonable expectation of success.
The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the compounds to be included in the hydrogel taught by Shih are typical agents found in the vaccines art and appear both in the specification and in the claims.
Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	In regard to Applicant’s argument that working Example 1 of Byrne teaches an intravenous amount of 4x105 or 4x108 of rAAV2/9, it must be noted that this amount is for neonatal cardiac studies [0102]. By contrast, an adult mouse received 1011 vg per subject [0100] of Example 1 of Byrne, which is encompassed by the claimed amount of 109-1016 vg per subject. Furthermore, it must be noted that the independent claim is not directed to a dose of rAAV, but an amount. An amount is broader than a dose, because the amount is not tied to a particular weight or volume of the subject. Thus, Byrne clearly suggests the claimed amount for rAAV gene therapy by intravenous delivery.
	In regard to choosing the rAAV vector comprising the capsid of SEQ ID NO:8, the secondary reference of Foust teaches methods for treating neurological diseases (i.e., SMA and ALS) comprising intravenously administering a rAAV9 vector of SEQ ID NO:8, as evidenced by Gao et al. (2004). Foust teaches that the cited AAV9 capsid protein exhibits a unique capacity to efficiently target cells within the CNS in a widespread manner following intravenous injection. Therefore, Foust makes obvious substituting the rAAV vector comprising SEQ ID NO:8 in the rAAV gene therapy method of Byrne to treat the neurological disease of Canavan’s by intravenous administration.
	In regard to choosing Canavan’s disease and the ASPA transgene, as stated supra, Byrne discloses Canavan’s disease from a limited genus of neurological diseases for gene therapy. Furthermore, the secondary reference of Matalon teaches the enzyme ASPA is the gene defective in Canavan disease, and teaches a method of rAAV gene therapy for Canavan’s comprising administering (i.e., intrathecally) an rAAV vector comprising a CBA based promoter operably linked to the ASPA gene. Matalon teaches that the rAAV-ASPA vector was able to hydrolyze NAA to aspartate and acetate in the CNS, which improves the pathology of Canavan disease. Therefore, Matalon makes obvious combining the rAAV-ASPA vector with the CBA based promoter with the rAAV gene therapy method of Byrne to treat the neurological disease of Canavan’s.
Applicant is reminded that a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, one of ordinary skill in the art would have understood that Byrne, Foust and Matalon were analogous art because they were all directed to AAV gene therapy of neurological disease, wherein both Byrne and Matalon are directed to Canavan’s disease, and Byrne and Foust are directed to intravenous administration of rAAVs to treat neurological diseases. Accordingly it would have been obvious to combine the rAAV capsid of SEQ ID NO:8 from Foust and the CBA based promoter with the ASPA transgene for CNS expression of ASPA from Matalon.


Claims 57-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Byrne et al, (US2010/0221225, filed 2/25/2008, published 9/02/2010), in view of Foust et al., (WO2010/071832, filed 12/18/2009, published 6/24/2010), and Matalon et al., (Mol Ther, 2003, 7:580-587, see IDS filed 2/22/2021) and Gao et al., (J. Virol, 2004, 78:6381-6388, see IDS filed 2/22/2021), as applied to claim 56, in further view of Naldini et al., (US2010/0041737, filed 5/26/2006, published 2/18/2010, see IDS filed 6/29/2021).

As discussed previously, Byrne et al., suggests a method of treating Canavan disease with systemic AAV9-ASPA gene therapy.
However, although Byrne teaches the rAAV9 when intravenously delivered also transduces other organs such as heart muscle, they are silent with respect to further including microRNA binding sites to control gene sequences in a tissue specific manner.
	In regard to claims 57-58, Naldini teaches a method for delivering a transgene to a subject in order to treat a CNS disease [0228-0230], wherein the method comprises a recombinant vector such as AAV [0025, 0225] comprising a transgene that encodes a mRNA [0020, 0089], which comprises miRNA bindings sites for miRNAs that are preferentially expressed in non-CNS tissue. Furthermore, Naldini teaches intravascular administration of viral vectors ([0293], see also Fig 5c, Fig. 8), and teaches that the miRNA bindings sites are “particularly relevant for systemic gene therapy" [0047].p. 9, last para.). 
In regard to miRNAs that are preferentially expressed in non-CNS tissues, Naldini teaches a genus of such miRNA ([0100-0107, Table 1). Specifically in regard to claim 58, Naldini teaches miRNAs that are enriched in heart muscle by at least two-fold ([0100], p. 7, Table 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of intravenous AAV9 gene therapy to treat a CNS disease as taught by Byrne et al. and modify the vector such that the transgene encodes a mRNA with miRNA bindings sites for miRNAs that are preferentially expressed in non-CNS tissue as taught by Naldini with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Naldini because the miRNA binding sites for miRNA that are preferentially expressed in non-CNS tissue can overcome off-target expression, and thereby de-target transgene expression from non-CNS tissue  [0046, 0294]. Furthermore, because Byrne teaches that intravenous AAV9 also transduces heart muscle, it would have been obvious to one of ordinary skill to combine the de-targeting miRNAs of Naldini with the method of Byrne et al. 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/16/2022 are acknowledged and have been addressed supra.

Withdrawn Double Patenting
The prior rejection of Claims 56-58, 61, and 64-65 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 9,102,949 (Gao et al., Patented 8/11/2015) is withdrawn in light of Applicant’s amendments of instant claims to limit the amount of rAAV vector and the capsid to SEQ ID NO:8, which are limitations that cited patent does not claim.  

The prior rejection of Claims 56, 61, 64-65 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, 13, and 17 of U.S. Patent No. 10,072,251 (Gao et al., Patented 9/11/2018) is withdrawn in light of Applicant’s amendments of instant claims to limit the amount of rAAV vector and the capsid to SEQ ID NO:8, which are limitations that cited patent does not claim.   

The prior rejection of Claims 56-58, 61 and 64-65 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-11, 14-16 of U.S. Patent No. 10,894,949 (Gao et al., Patented 1/19/2021) is withdrawn in light of Applicant’s amendments of instant claims to limit the amount of rAAV vector and the capsid to SEQ ID NO:8, which are limitations that cited patent does not claim. 

The prior provisional rejection of Claims 56, 61, 64-65 and 70 on the ground of nonstatutory double patenting over claims 50, 52, 55-70 of copending Application No. 16/093,813, recently allowed 3/22/2022, is withdrawn in light of Applicant’s amendments of instant claims to limit the amount of rAAV vector and the capsid to SEQ ID NO:8, which are limitations that cited application does not claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 56-58, 61, 64-65 are provisionally rejected on the ground of nonstatutory double patenting over claims 56-59, and 64 of copending Application No. 16/364,763.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the method of cited application anticipates the method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that the cited application claims are more specific with respect to the ASPA deficiency.  Thus the invention of said claims of the cited application are in effect “species” of the “generic” invention of the instant claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/16/2022 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633